[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS (#103)
Pursuant to General Statutes § 4-183 (c), in an appeal from the decision of an administrative agency, "[w]ithin forty-five days after mailing of the final decision . . . a person appealing as provided in this section shall serve a copy of the appeal on the agency that rendered the final decision . . . and file the appeal with the clerk of the superior court. . . ."
In the present case, the defendant, the Commission on Human CT Page 6003 Rights and Opportunities (CHRO), mailed its decision dismissing the plaintiff's CHRO complaint on December 22, 1995. The CHRO denied the plaintiff's request for reconsideration on July 31, 1996, as untimely. The plaintiff's appeal to the Superior Court was served on the CHRO on September 19, 1996, and filed with the clerk of the Superior Court on September 24, 1996.
Even assuming that the plaintiff's request for reconsideration was timely, and, therefore, that the relevant date from which to measure the appeal period is July 31, 1996, the plaintiff's appeal is untimely because it was not served and filed within forty-five days of July 31, 1996. Failure to serve and file an administrative appeal within the forty-five day period provided in General Statutes § 4-183 (c) deprives the Superior Court of subject matter jurisdiction over the appeal.Glastonbury Volunteer Ambulance Assn., Inc. v. FOIC,227 Conn. 848, 854, 633 A.2d 305 (1993); Tolly v. Department of HumanResources, 225 Conn. 13, 27-28, 621 A.2d 719 (1993). Accordingly, defendant CHRO's motion to dismiss (#103) for lack of subject matter jurisdiction is granted.
RYAN, J.